 

 

 

_
Case 21-00043 Doci1-2 Filed 02/17/21 Page 1of 20

EXHIBIT B

 

 
Case 21-00043 Doci1-2 Filed 02/17/21 Page 2 of 20

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

The Honorable Ronald B. Rubin

MARRIOTT HOTEL SERVICES, INC. *
*
Plaintiff, *
*
VS. *
* Case No. 483406-V
WARDMAN HOTEL OWNER, L.L.C., et al. * Track VI:
*
*
*

Defendants.

 

COUNTER-PLAINTIFF WARDMAN HOTEL OWNER, L.L.C.’S
COUNTERCLAIM AND DEMAND FOR JURY TRIAL
Defendant/Counter-Plaintiff Wardman Hotel Owner, L.L.C. (“Owner” or “Defendant”), by

and through its undersigned counsel, as and for its counterclaim against Plaintiff/Counterclaim
Defendant Marriott Hotel Services, Inc. (“Marriott” or “Plaintiff”), states and asserts as follows:
NATURE OF COUNTERCLAIM

1, Under the last decade of Marriott Hotel Services, Inc.’s (“Marriott” or “Plaintiff’)
stewardship of the Washington Marriott Wardman Park (the “Hotel”), the Hotel net operating
income has dropped from $24.77 million in 2010 to $5.02 million in 2018, an 80% drop.

2. The reasons for this precipitous decline were the subject of constant complaints
from Owner, the owner of the Hotel. Among other things, although the Hotel has long been
positioned as a convention hotel, deriving substantial revenue from group business such as large
conference and conventions, Marriott has been funneling premium group bookings to its other
more recently opened Marriott-managed and owned properties in the D.C. area, while using the
Hotel as a dumping ground for far less profitable budget-oriented groups. At the same time,
Marriott is unwilling or unable to replace these lost group revenues with traditional overnight, or

“transient” bookings, instead over-relying on online travel agencies such as Expedia or

 

115866\000001\4811-7814-1652.v1

ea

 

 
 

 

 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 3 of 20

booking.com, which charge high commissions for each reservation, significantly reducing the
Hotel’s profitability.

3. Even with these depressed revenues, Marriott has also let costs at the Hotel spiral
out of control. The Hotel’s expenses significantly exceed those of its competitors, including
inflated labor costs well in excess of the agreed collective bargaining agreement (“CBA”) levels.

4, By all measures, Marriott’s management of the Hotel has been an abject failure, as
the Hotel has suffered from consistent and substantial declines in revenue, while enduring ever-
increasing operational costs.

5. Then, at the outset of the COVID-19 pandemic, Marriott exacerbated their failures
by attempting to take advantage of the pandemic to shore up its own corporate accounts —
baselessly demanding that Owner fund tens of millions of dollars in working capital — and initially
refusing to temporarily close the hotel, in disregard for both the health and safety of the employees
and guests as well as the financial stability of the Hotel.

6. In light of these material breaches of the Second Amended and Restated
Management Agreement, dated as of July 1, 2005 (the “HMA”), Owner served Marriott with a
notice of default dated June 11, 2020 (the “Notice of Default”).

7. Marriott’s continuing material failures and contractual breaches have cost Owner,
and Owner is entitled to recover, millions of dollars in damages.

PARTIES

8. Owner is a limited liability company organized under the laws of Delaware with its
principal place of business at c/o JDecker & Company, 5035 Riverview Road, NW, Atlanta,
Georgia. Owner owns the Hotel located in Woodley Park, Washington, D.C., presently known as

the Washington Marriott Wardman Park.

115866\000001\4811-7814-1652.v1

 
 

 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 4of 20

9. Upon information and belief, Marriott is a corporation organized under the laws of
Delaware with its principal place of business at 10400 Fernwood Road, Bethesda, Maryland. Upon
information and belief, Marriott is engaged in the business of managing and operating hotels.

FACTUAL ALLEGATIONS

A. The Hotel and the HMA

10. | Owner is the owner of the property known as the Washington Marriott Wardman
Park, a convention hotel located in Woodley Park, Washington, D.C.

11. When Owner acquired the Hotel in 2005, Owner and Marriott entered into the
HMA, dated as of July 1, 2005. Pursuant to the HMA, Owner entrusted Marriott with the
management and operation of the Hotel.

12. Pursuant to the negotiated terms of the HMA, Marriott has broad discretion “in all
matters relating to the management and operation of the Hotel,” including all employment
decisions, account, marketing and promoting the Hotel. (HMA § 1.02(A).)

13. At the same time, Marriott agreed to “act as a reasonable and prudent operator of
the Hotel” and “be responsible for the proper and efficient operation of the Hotel.” (HMA §
1.02(B).)

14. Pursuant to the HMA, Marriott is required to, among other things and subject to the
aforementioned performance standard, “[aJrrange for and supervise public relations and
advertising, prepare marketing plans, and make available to the Hotel the benefits of various
marketing programs in use in the Marriott System as they may exist from time to time[.]” (HMA
§ 1.02(A)(5).)

15. Marriott’s compensation is calculated from gross revenues before costs and

expenses are deducted. (HMA §§ 3.01; 12.01.).

115866\000001\4811-7814-1652.v1

 

 
 

 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 5 of 20

16. | While the parties contemplated that revenues from bookings would cover the
operational expenses of the Hotel, the HMA provides that Owner shall “advance any additional
funds necessary to maintain Working Capital at levels determined by Manager to be reasonably
necessary to satisfy the needs of the Hotel as its operation may from time to time require consistent
with the Annual Operating Projection or as a result of ‘unforeseen circumstances’ [.]”. (HMA §
4.05.).

17. Any request by Marriott for working capital from Owner must be (1) “reasonably
necessary” to satisfy the Hotel’s needs, (2) consistent with the annual budget, and (3) consistent
with Marriott’s standard of performance. (HMA §§ 1.02(B), 4.04, 4.05.).

18. In an Event of Default, as defined in the HMA, the non-defaulting party may
exercise prescribed remedies, including, but not limited to, terminating the HMA and instituting a
legal proceeding. (HMA §§ 9.02, 9.03.).

19. In relevant part, one such “Event of Default” includes:

The failure of either party to perform, keep or fulfill any of the [] covenants,

undertakings, obligations or conditions set forth in this Agreement, and the

continuance of such default for a period of thirty (30) days after the defaulting
party’s receipt of written notice from the non-defaulting party of said failure. Upon

the occurrence of any Default by either party as described under this Section 9.01 .E,

said Default shall be deemed an ‘Event of Default’ under this Agreement if the

defaulting party fails to cure the Default within thirty (30) days after receipt of

written notice from the non-defaulting party demanding such cure, or, if the Default

is such that it cannot reasonably be cured within said thirty (30) day period of time,

if the defaulting party fails to commence the cure of such Default within said thirty

(30) day period of time or thereafter fails to diligently pursue such efforts to

completion.

(HMA § 9.01(E).)

115866\000001\4811-7814-1652.v1

 
 

 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 6 of 20

Cc. Marriott’s Pre-Pandemic Breaches of Its Contractual Obligations
———— ec Preaches of ts Contractual Obligations

20. Over the last decade, well before the COVID-19 pandemic upended the Hotel’s
operations and the hospitality industry more broadly, under Marriott’s management the Hotel
languished relative to its peers.

21. From 2010 to 2018 alone, the Hotel’s net operating income plunged from $24.77
million to $5.02 million, an 80% drop.

22. In fact, in 2018, the Hotel’s net operating income was less than debt service owed
under Owner’s mortgage.

23. Alarmingly, this decline is not correlated to a similar decline in Gross Revenues,
which remained largely flat since 2013 until the pandemic-necessitated Hotel closure.

24. As explained below, Marriott repeatedly failed to live up to its required standards
of performance and to fulfill its contractual obligations as set forth in the HMA, causing this
consistent and material decline in the Hotel’s performance.

25. The Hotel is designed to cater to and attract group business, and historically has
derived the substantial portion of its revenue from large group events.

26. However, since 2011, the Hotel has attracted less and less group business, and today
the group mix now significantly trails its competitors. At peak, the Hotel had 225,000 group room
nights annually, and now routinely fails to achieve 200,000 group room nights.

27. The Hotel has not only attracted less group business, but the groups that Marriott is
booking are less profitable. For instance, since 2013 the Group Revenue Per Available Room
Index declined by over 15% as a result of the groups booked at the Hotel by Marriott spending less
than other “premium” groups on other items, such as food and beverage and/or catering.

28. The central reason for this decline is that Marriott is no longer booking premium

115866\000001\4811-7814-1652.v1

DO ee

 

 

 
 

 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 7 of 20

groups for the Hotel. Instead, Marriott directs premium groups to other Marriott-managed and
owner properties in the D.C. area.

29. ‘In 2012, Marriott’s affiliate acquired the Gaylord Hotels brand and began to
manage the 2000-room Gaylord National Resort & Convention Center in Washington, D.C.’s
National Harbor.

30. In 2014, Marriott’s affiliate opened the 1100-room Marriott Marquis Washington,
D.C., which has since been labeled as Marriott’s “flagship” in D.C.

31. Upon information and belief, an affiliate of Marriott is a part owner of the Marriott
Marquis.

32. Following these two events, Marriott has actively promoted these two hotels for
premium group events and conventions over, and at the expense of, the Hotel.

33. Not only does this lead to less total group room nights on an annualized basis,
including valuable “in the year for the year” bookings, but as illustrated by a comparison of the
Hotel’s performance against its direct competitors, Marriott’s decision to move away from
premium groups severely impacts the Hotel’s food and beverage, banquet, and catering
performance as well.

34. For example, in 2018, a direct competitor with virtually the same product and
group-focused business model achieved $41.5 million in F&B revenues (and F&B departmental
profit of nearly $13 million), while the Hotel achieved only $36.1 million in F&B revenues (and
departmental profit of $2 million) over the same period.

35. The bottom line is that the Hotel’s direct competitors are earning more F&B
revenues, and spending less to obtain those revenues, than the Hotel. This is because premium

groups spend on banquet/catering, while the lower quality groups Marriott is relegating to the

115866\000001\4811-7814-1652.v1

rar

 

 

 
 

 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 8 of 20

Hotel do not.

36.  Marriott’s failure to secure premium groups is further exacerbated by its failures in
other ways. Marriott has been unable (or unwilling) to replace these group bookings with
traditional overnight bookings. Instead of securing either group or traditional overnight
reservations itself, Marriott over-relies on online travel agencies such as Expedia or booking.com,
which charge a high commission for each reservation, further hurting profitability.

37. In other words, Marriott is unable to do its own job, and then forces Owner to pay
both Marriott and a third-party travel agent for a reservation that will not make the Hotel profitable.

38. While revenue has continued to decline, Marriott has failed to reasonably enact cost
controls to account for the change in the nature of the business being booked at the Hotel. The
Hotel’s operational costs, most notably the labor and F&B expenses, are completely out of line
with the revenue generated by the Hotel.

39. For example, the Hotel’s labor structure has plagued its profitability for years. The
Hotel has problems with overstaffing that Marriott has scarcely ever attempted to address in
discussions with the Union.

40. Specifically, the union footprint (staffing levels, work rules, past practices) at the
Hotel are significantly above market. Though Owner identified CBA-related savings opportunities
of $5.5-$7.5 million annually, Marriott has been unwilling to engage with the Union out of
concerns, upon information and belief, that it may negatively impact Marriott’s broader union
relations.

41. This misalignment of interests violates Marriott’s obligation to act as a reasonable
and prudent operator, as well as its fiduciary obligations to Owner, and seriously negatively

impacts the Hotel.

115866\000001\4811-7814-1652.v1

 

 
Case 21-00043 Doci1-2 Filed 02/17/21 Page 9 of 20

42. Marriott has also failed to reasonably and prudently monitor compliance with the
CBAs. For example, Marriott has permitted employees to gain benefits well in excess of the agreed
CBA benefit levels, including some employees attaining accrued vacation time of more than a year
(far in excess of the maximum accrual allotment provided for under the Union’s own bargained-
for package). The impact of these failures continue to lead to significant excess, reasonably
avoidable costs to Owner.

43. In addition to staffing problems, costs that could more easily be controlled are not
being addressed. When compared to its direct competitors, the Hotel’s expenses exceed its
competitors on virtually every measure (including A&G expenses, operations, and utilities).

44. —_ Ironically, the Hotel trails its competitors in marketing spend, one of the only
expense line items for which there is a directly traceable return on investment.

45. Separately, as detailed above, F&B profit has significantly declined, but Marriott
has done little to stem this troubling trend.

46. Marriott has offered no sensible solutions to the Hotel’s declining performance. In
response to a discussion where Owner identified a number of key performance failures by Marriott
responsible for the Hotel’s underperformance, Marriott unreasonably proposed that Owner fund
an additional capital investment of $82 million, projecting that doing so would increase the Hotel’s
net operating income to $15-16 million annually, an incremental performance increase that not
only fails to provide a justifiable return on such an investment, but in any event is overly optimistic
and unrealistic.

47. Marriott’s failure to address its own performance failures in its proposal evidences
that Marriott has no intention of addressing the root causes of the Hotel’s underperformance.

48. Marriott’s indifference to the bottom-line performance of the Hotel results in

 

115866\000001\4811-7814-1652.v1

 

errr

 
 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 10 of 20

numerous avoidable expenses, which are to Owner’s sole detriment, as Marriott is paid based upon
top-line gross revenues.

D. Marriott Serves Unreasonable Working Capital Demands Amid the Pandemic

49. The COVID-19 pandemic halted global travel and resulted in the closure of
countless travel and hospitality-related businesses.

50. The Hotel was severely impacted by the COVID-19 pandemic. By late March
2020, the Hotel suspended operations. The Hotel remains closed as of the date of these
Counterclaims.

51. On or about March 16, 2020, just as large parts of the country were shutting down
as a result of the COVID-19 pandemic, Marriott served the first of several working capital
demands.

52. Without any legitimate basis or justification, Marriott demanded that Owner fund
$10 million of working capital.

53. This figure was not only many times more than what was historically necessary to
operate the Hotel, it was contradicted by Marriott’s own on-property employees who admitted the
actual amount needed was no more $2.5 million.

34. In support of its demand for $10 million, Marriott prepared a forecast for the
financial performance of the Hotel. According to the forecast, Marriott would refuse to close the
Hotel during the raging pandemic, despite the danger it would cause to the Hotel staff, and despite
revenues being completely decimated.

55. This, according to Marriott’s forecast, would cause the Hotel to lose over $19.5

million in 2020 alone, while Marriott would earn approximately $1.5 million in management fees.

115866\000001\481 1-7814-1652.v1

 

 
 

 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 11 of 20

56. Upon information and belief, the forecast accompanying the March 16 request was
the first of its kind, and Marriott had never prepared a working capital forecast for the Hotel.

57. After Owner raised serious concerns with the forecast, including Marriott’s
attempts to keep the Hotel open during the pandemic, on or about March 18 Marriott prepared and
submitted a revised cash flow forecast.

58. Under the revised forecast, Marriott projected the Hotel would need approximately
$6.3 million in working capital through the entirety 2020.

59. Despite this revised forecast, Marriott did not revise its request for $10 million.

60. A few days later, on or about March 22, Marriott prepared and provided to Owner
yet another revised cash flow forecast. Under that revised forecast, Marriott projected the Hotel
would need approximately $5.26 million in working capital through the entirety of 2020.

61. Marriott still did not revise its request for $10 million.

62. On or about March 19, 2020, Owner informed Marriott that it would not fund $10
million as Marriott did not show such amount was “reasonably necessary to satisfy the needs of
the Hotel” as required by the HMA.

63. Despite repeated requests for information as to the basis for the call for working
capital, Marriott provided none. For example, the working capital requests did not identify the
projected uses of the requested funding, such as (i) the vendors to be paid and the reasons for same,
(ii) the group deposits and advanced deposits to be refunded and the reasons for same, and (iii) all
projected payroll and other expenses and the reasons for same.

64. Nevertheless, Owner agreed that Marriott could use $2.5 million out of the Hotel’s

Furniture, Fixtures and Equipment (“FF&E”) account for working capital needs.

10

115866\000001\4811-7814-1652.v1

 

 
 

 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 12 of 20

65. Additionally, Owner agreed with Marriott’s suggestion that the Hotel be closed due
to the raging pandemic and asked that the closure be effectuated.

66. Instead of closing the Hotel as agreed, Marriott held Owner hostage by conditioning
closure of the Hotel on Owner’s funding of Marriott’s full $10 million working capital request.

67. This tactic caused the Hotel to continue to incur unnecessary expenses and
needlessly risked exposing Hotel employees and guests to the COVID-19 virus.

68. The parties thereafter agreed that the Hotel would close, and Owner authorized the
release of $5 million of the FF&E account to be used as working capital.

69. The Hotel was closed on March 25, 2020, and two days later, the Hotel ceased all
operations save for a limited staff to handle building maintenance and other basic functions.

70. During this time, the parties also engaged in a series of discussions about
terminating the HMA.

71. Yet, Marriott’s demands for “working capital” payments from Owner were far from
over.

72. As the market for travel evaporated and hotels shuttered, Marriott engaged in a
continuing pattern of making unnecessary, unreasonable and capricious demands for funds to
“operate” the Hotel.

73. Marriott issued additional working capital demands in May 2020 (for $1 million),
May 26, 2020 (for $1.5 million), June 25, 2020 (for $1.3 million), July 24, 2020 (for $2.7 million)

and September 4, 2020 (for $2.2 million).

11

115866\00000 1\4811-7814-1652.v1

 

 
 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 13 of 20

74. | Owner rejected each demand because they were sent expressly in furtherance of
Marriott’s baseless March 16 demand for $10 million, they were procedurally improper under the
HMA, and/or because Marriott failed to demonstrate that the funds were reasonably necessary for
the operation of Owner’s shuttered, inoperative Hotel.

75. Upon information and belief, the purpose of Marriott’s working capital demands
was not to provide for the maintenance of Owner’s Hotel during the global COVID-19 pandemic,
but was rather to shore up Marriott’s own cash reserves.

76. Upon information and belief, Marriott sent identical “working capital” demands to
many of its managed hotel owners. Those demands are contained in virtually identical form letters
with only the addressee and amount demanded changing from letter to letter. Similarly, each
demand Marriott sent to Owner is identical, save for the amount demanded. Instead of individually
assessing the differing needs at each of its owners’ hotels, Marriott is reflexively demanding
money from hotel owners under the guise of “working capital” payments using the same carbon
copy form letter.

77. On or about December 4, 2020, Marriott issued an additional working capital
demand of $2 million.

78. Upon information and belief, a significant portion of the funds demanded for the
December 4 working capital demand are to be used to pay liabilities incurred prior to December.

E. Owner Serves a Default Notice on Marriott

 

79. On June 11, 2020, Owner served Marriott with the Notice of Default.
80. As set forth in the Notice of Default, Marriott breached the HMA not only by
making repeated improper demands for working capital payments, but also due to its chronic,

fundamental management failures.

12

115866\000001\4811-7814-1652.v1

 

 
 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 14 of 20

81. Marriott’s breaches include, inter alia, (1) its failure to act as a reasonable and
prudent operator and having regarding for the status of the Hotel in, among other things,
establishing sales and marketing strategies; (2) its failure to be responsible for the proper and
efficient operation of the Hotel through its labor practices; and (3) its imposition of unnecessary
and unproductive costs on Owner in non-labor expenses which, when compared to the Hotel’s
direct competitors, exceeds competitors on virtually every measure (save for marketing spend,
where the Hotel trails in spending).

82. As set forth in the Notice of Default, Marriott was required to cure its defaults on
or before July 14, 2020.

83. Marriott denied that it is in default and has failed to cure the defaults set forth in
the Notice of Default.

COUNT I
(Breach of Contract)

84. | Owner repeats and realleges paragraphs 1 through 83 as if fully set forth herein.

85. | Owner and Marriott are parties to the valid and enforceable HMA.

86. Owner fulfilled its obligations under the HMA, and all conditions precedent have
been satisfied.

87. Marriott breached the HMA by, among other things: (i) failing to act as a reasonable
and prudent operator of the Hotel, having regard for the status of the Hotel and maintaining the
System Standards; (ii) issuing to Owner improper and willfully exaggerated demands for capital;
(iii) failing to establish reasonable and prudent sales and marketing strategies; (iv) imposing
unnecessary and unproductive costs, including, but not limited to, labor costs; and (v) favoring its
own interests over Owner’s.

88. As a direct and proximate result of Marriott’s breaches, Owner has sustained

13

115866\000001\4811-7814-1652.v1

 

 
 

 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 15 of 20

injuries for which compensation is sought in the form of: (i) compensatory damages in an amount
to be proven at trial, plus damages continuing into the future; (ii) disgorgement of all profits earned
by Marriott by virtue of the many breaches; and (iii) disgorgement of all fees paid by Owner to
Marriott during the period that Marriott has been in flagrant breach of its contractual duties.

89. In addition, Owner is entitled to recover its reasonable attorneys’ fees, court costs,
pre- and post-judgment interest.

WHEREFORE, Defendant/Counter-Plaintiff Owner demands judgment in its favor as
follows in an amount that exceeds Seventy-Five Thousand Dollars ($75,000.00): (i) damages in
an amount to be determined at trial, plus damages continuing into the future; (ii) disgorgement of
all profits earned by Marriott by virtue of the many breaches; (iii) disgorgement of all fees paid by
Owner to Marriott during the period that Marriott has been in flagrant breach of its fiduciary duties;
(iv) attorneys’ fees, court costs, pre- and post-judgment interest at the legal rate; and (v) such other
and further relief as the Court deems just and proper.

COUNT
(Breach of Covenant of Good Faith and Fair Dealing)

90. Owner repeats and realleges paragraphs 1 through 89 as if fully set forth herein.

91. | Owner and Marriott are parties to the valid and enforceable HMA.

92. Based on the acts of Marriott set forth above, Marriott has breached the duty of
good faith and fair dealing imposed by the HMA.

93. The actions of Marriott evidence a lack of good faith, including, but not limited to,
issuing improper and willfully exaggerated demands for working capital, keeping the Hotel open
as a tactic to force Owner to fund the improper demands for working capital, and abusing the
discretion granted to it under the HMA.

94. As a direct and proximate result of Marriott’s breaches, Owner has sustained

14
115866\000001\4811-7814-1652.v1

 
 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 16 of 20

injuries for which compensation is sought in the form of: (i) compensatory damages in an amount
to be proven at trial, plus damages continuing into the future; (ii) disgorgement of all profits earned
by Marriott by virtue of the many breaches; and (iii) disgorgement of all fees paid by Owner to
Marriott during the period that Marriott has been in flagrant breach of its contractual and fiduciary
duties.

95. In addition, Owner is entitled to recover its reasonable attorneys’ fees, court costs,
pre- and post-judgment interest.

WHEREFORE, Defendant/Counter-Plaintiff Owner demands judgment in its favor in an
amount that exceeds Seventy-Five Thousand Dollars ($75,000.00), as follows: (i) damages in an
amount to be determined at trial, plus damages continuing into the future; (ii) disgorgement of all
profits earned by Marriott by virtue of the many breaches; (iii) disgorgement of all fees paid by
Owner to Marriott during the period that Marriott has been in flagrant breach of its fiduciary duties;
(iv) attorneys’ fees, court costs, pre- and post-judgment interest at the legal rate; and (v) such other
and further relief as the Court deems just and proper.

COUNT II
(Breach of Fiduciary Duty)

96. Owner repeats and realleges paragraphs 1 through 95 as if fully set forth herein.

97. By virtue of Owner’s entrustment of the management of the Hotel and the handling
of revenues, operating funds and process related thereto, a fiduciary relationship was created and
continues to exist between the parties.

98. Marriott owes Owner the highest fiduciary obligations and utmost duties of loyalty,
good faith, fair dealing and full disclosure by virtue of the fiduciary relationship between the
parties. Marriott was and is obliged as a fiduciary not to promote its interests at the expense of

and to the detriment of Owner.

| 15
115866\000001\4811-7814-1652.v1

 
 

 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 17 of 20

99. By reason of Marriott’s intentional, knowing and wrongful acts, including but not
limited to promoting its own interests to the detriment of Owner, Marriott breached its fiduciary
duties to Owner.

100. As a direct and proximate result of Marriott’s breaches, Owner has sustained
injuries for which compensation is sought in the form of: (i) compensatory damages in an amount
to be proven at trial, plus damages continuing into the future; (ii) punitive damages in the amount
of at least three times the amount of compensatory damages; (iii) disgorgement of all profits earned
by Marriott by virtue of the many breaches; and (iv) disgorgement of all fees paid by Owner to
Marriott during the period that Marriott has been in flagrant breach of its fiduciary duties.

101. In addition, Owner is entitled to recover its reasonable attorneys’ fees, court costs,
pre- and post-judgment interest.

WHEREFORE, Defendant/Counter-Plaintiff Owner demands judgment in its favor in an
amount that exceeds Seventy-Five Thousand Dollars ($75,000.00) as follows: (i) damages in an
amount to be determined at trial, plus damages continuing into the future; (ii) punitive damages in
the amount of at least three times the amount of compensatory damages; (iii) disgorgement of all
profits earned by Marriott by virtue of the many breaches; (iv) disgorgement of all fees paid by
Owner to Marriott during the period that Marriott has been in flagrant breach of its fiduciary duties;
(iv) attorneys’ fees, court costs, pre- and post-judgment interest at the legal rate; and (v) such other
and further relief as the Court deems just and proper.

COUNT IV
(Claim for Attorneys’ Fees and Costs Pursuant to Maryland Rule 2-705)

102. Owner repeats and realleges paragraphs 1 through 101 as if fully set forth herein.
103. In the event that Owner prevails in this action, Owner also seeks an award of

reasonable attorneys’ fees and costs pursuant to Section 11.24 of the HMA.

16

115866\000001\4811-7814-1652.v1

 

 
 

Case 21-00043 Doci1-2 Filed 02/17/21 Page 18 of 20

104. Section 11.24 of the HMA provides:

In any litigation, action, claim, suit, arbitration, or proceeding brought by the parties

with respect to this Agreement, the prevailing party shall be entitled to recover from

the non-prevailing party expenses (including reasonable attorneys’ fees) incurred

at the pretrial, trial or appellate level.

105. Pursuant to Maryland Rule 2-705(b), “[a] party who seeks attorneys’ fees from
another party pursuant to this Rule shall include a claim for such fees in the party’s initial pleading
[counterclaim] ...”

106. Owner has incurred, and will continue to incur, substantial attorneys’ fees, costs
and expenses in defending the claims set forth in the Complaint and prosecuting the Counterclaim,
all resulting from Marriott’s breaches of the HMA, which will be supported by evidence at the
appropriate time.

WHEREFORE, in the event that Defendant/Counter-Plaintiff Wardman Hotel Owner,
L.L.C. prevails in this action, Defendant/Counter-Plaintiff requests that the Court enter judgment
in its favor in an amount that exceeds Seventy-Five Thousand Dollars ($75,000.00) and against
Plaintiff/Counter-Defendant Marriott Hotel Services, Inc. in an amount as determined to be
reasonable attorneys’ fees and costs incurred by Defendant/Counter-Plaintiff in this action

pursuant to Maryland Rule 2-705 and such other and further relief as the court may claim to be

just, necessary and proper under the circumstances.

17

115866\000001\4811-7814-1652.v1

 

 
Case 21-00043 Doci1-2 Filed 02/17/21 Page 19 of 20

Respectfully submitted,

/s/ J. Stephen McAuliffe, III

J. STEPHEN McAULIFFE, III
CFP No. 8812160089

ROSALYN TANG

CFP No. 0612130387

Miles & Stockbridge P.C.

11 North Washington Street, Suite 700
Rockville, Maryland 20850
Telephone: (301) 762-1600
smcauliffe@milesstockbridge.com
rtang@milesstockbridge.com

/s/ Todd E. Soloway

TODD E. SOLOWAY
BRYAN T. MOHLER

ITAI Y. RAZ

Pryor Cashman LLP

7 Times Square

New York, New York 11036
Telephone: (212) 421-4100
tsoloway@pryorcashman.com
bmohler@pryorcashman.com

Attorneys for Defendant/Counter-Plaintiff
Wardman Hotel Owner, LLC

DEMAND FOR JURY TRIAL
Pursuant to Maryland Rule 2-325, Counter-Plaintiff Wardman Hotel Owner, LLC hereby
demands a trial by jury of all issues triable of right by a jury.
/s/ Rosalyn Tang

ROSALYN TANG
CFP No. 0612130387

18

115866\000001\4811-7814-1652.v1

 

 

 
Case 21-00043 Doci1-2 Filed 02/17/21 Page 20 of 20

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 16" day of December 2020, a copy of the foregoing was
e-mailed and mailed first class to:

John M. Quinn, Colleen Coffman, Heather S. Koontz
Ethridge Quinn Kemp Rowan & Hartinger

33 Wood Lane

Rockville, MD 20850

jmq@eglawyers.com

cec(@eqlawyers.com
hsk@eqlawyers.com

Jessica Ring Amunson, Lindsay Harrison, Tassity S. Johnson
Jenner & Block LLP

1099 New York Ave. NW, Ste. 900

Washington, DC 20001

jamunson@jenner.com

lharrison@jenner.com
tiohnson@jenner.com

Paul B. Rietema
Jenner & Block LLP
353 North Clark Street
Chicago, IL 60654

PRietema@jenner.com

Grant T. Stein, David A. Wender, Brian D. Frey
Alston & Bird LLP

1201 West Peachtree Street

One Atlantic Center

Atlanta, GA 30309

grant.stein@alston.com
david.wender@alston.com

brian.frey@alston.com

/s/ Rosalyn Tang
ROSALYN TANG
CFP No. 0612130387

19

115866\00000 1\481 1-78 14-1652.v1

 

 

 

 
